                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 1 of 12




                                                                                1   Joel B. Robbins (011065)
                                                                                    Jesse M. Showalter (026628)
                                                                                2   Lauren E. Channell (033484)
                                                                                3   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home Road, Suite B-100
                                                                                4   Phoenix, Arizona 85012-0001
                                                                                    Telephone: (602) 285-0100
                                                                                5
                                                                                    Facsimile: (602) 265-0267
                                                                                6   reception@robbinsandcurtin.com
                                                                                7   Zachary Mushkatel (023377)
                                                                                8   MUSHKATEL, ROBBINS & BECKER, PLLC
                                                                                    1529 N. 99th Avenue
                                                                                9   Sun City, Arizona 85351-1964
                                                                                    Telephone: (623) 213-7276
                                                                               10
                                                                                    Facsimile: (623) 974-4739
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   firm@phoenixlawteam.com
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   Attorneys for Plaintiffs
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                               14
                                                                                                                   DISTRICT OF ARIZONA
                                                                               15
                                                                                    Susana Villanueva Garcia, individually
                                                                               16   and on behalf of all statutory              No.
                                                                               17   beneficiaries of J.L.V. and Selia Garcia
                                                                                    Castaneda; and Julio Cesar Garcia, an
                                                                               18   individual,                                          COMPLAINT
                                                                               19
                                                                                                   Plaintiffs,                    FTCA: Negligence-Wrongful Death
                                                                               20
                                                                                       vs.                                             (Jury Trial Demanded)
                                                                               21
                                                                               22   United States of America,

                                                                               23                  Defendant.
                                                                               24
                                                                                             Plaintiffs complain against Defendant United States of America and allege as
                                                                               25
                                                                                    follows:
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 1 of 12
                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 2 of 12




                                                                                1                                             PARTIES
                                                                                2          1.     Pursuant to A.R.S. § 12-612, Plaintiff Susana Villanueva Garcia (hereinafter,
                                                                                3   “Plaintiff”) is a proper party to bring this action on behalf of all statutory beneficiaries of
                                                                                4   J.L.V. and Selia Garcia Castaneda.
                                                                                5          2.     J.L.V. was a 13-year-old resident of Maricopa County, Arizona at the time of
                                                                                6   his death on July 15, 2017.
                                                                                7          3.     Selia Garcia Castaneda was a 57-year-old resident of Maricopa County,
                                                                                8   Arizona at the time of her death on July 15, 2017.
                                                                                9          4.     Plaintiff Susana Villanueva Garcia is, and at all relevant times was, a
                                                                               10   resident of Maricopa County, Arizona. Plaintiff Susana Villanueva Garcia is the surviving
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   mother of J.L.V. and the surviving daughter of Selia Garcia Castaneda.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          5.     Under A.R.S. § 12-612, Plaintiff Susana Villanueva Garcia is a statutory
                                           Phoenix, Arizona 85012




                                                                               13   beneficiary of her late son, J.L.V., and her late mother, Selia Garcia Castaneda.
                                                                               14          6.     Plaintiff Julio Cesar Garcia is, and at all relevant times was, a resident of
                                                                               15   Maricopa County, Arizona. He is the surviving son of Selia Garcia Castaneda and is a
                                                                               16   statutory beneficiary of his late mother under A.R.S. § 12-612. He is also asserting a claim
                                                                               17   for negligent infliction of emotional distress.
                                                                               18          7.     Miguel Garcia is also the surviving son of Selia Garcia Castaneda and is a
                                                                               19   statutory beneficiary of his late mother under A.R.S. § 12-612.
                                                                               20          8.     Leon Porfirio is the surviving father of J.L.V. and is a statutory beneficiary
                                                                               21   of his late son under A.R.S. § 12-612.
                                                                               22          9.     Defendant United States of America is subject to suit for wrongful deaths
                                                                               23   caused by the negligent and wrongful acts and omissions of its employees while acting
                                                                               24   within the course and scope of their office or employment, under circumstances where
                                                                               25   Defendant, if a private person, would be liable to Plaintiffs, under the Federal Tort Claims
                                                                               26   Act (“FTCA”).
                                                                               27
                                                                               28

                                                                                                                         Page 2 of 12
                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 3 of 12




                                                                                1                                  JURISDICTION AND VENUE
                                                                                2          10.    This action is premised upon federal causes of action under the FTCA, 28
                                                                                3   U.S.C. § 2671, et seq.
                                                                                4          11.    This Court has subject matter jurisdiction over this matter under 28 U.S.C. §
                                                                                5   1346(b) in that this is a claim for damages against the United States of America for deaths
                                                                                6   caused by the negligent and wrongful acts and omissions of employees of the United States
                                                                                7   while acting within the course and scope of their employment, under circumstances where
                                                                                8   Defendant, if a private person, would be liable to Plaintiffs.
                                                                                9          12.    Susana Villanueva Garcia, Julio Cesar Garcia, and Miguel Garcia each
                                                                               10   timely served a Form 95, “Claim for Damage, Injury, or Death,” upon the appropriate
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   government agency under the FTCA, 28 U.S.C. § 2675 on May 14, 2019. More than six
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   months have elapsed since notice was served upon the government agency, and the claims
                                           Phoenix, Arizona 85012




                                                                               13   are deemed denied by operation of statute.
                                                                               14          13.    Leon Porfirio timely served a Form 95, “Claim for Damage, Injury, or
                                                                               15   Death,” upon the appropriate government agency under the FTCA, 28 U.S.C. § 2675 on
                                                                               16   June 17, 2019. More than six months have elapsed since notice was served upon the
                                                                               17   government agency, and the claims are deemed denied by operation of statute.
                                                                               18          14.    This action is timely under 28 U.S.C. § 2401(b) in that notice of the claim
                                                                               19   was presented to the appropriate federal agency within two years of accrual, and this action
                                                                               20   was filed within six months of the running of the six-month period after Claimants
                                                                               21   presented their claims to the appropriate agency.
                                                                               22          15.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and
                                                                               23   1391(c), as Defendant does business in this judicial district and the events or omissions
                                                                               24   giving rise to the claim occurred in this judicial district.
                                                                               25          16.    All conditions precedent to the filing of this lawsuit have occurred or have
                                                                               26   been performed.
                                                                               27
                                                                               28

                                                                                                                          Page 3 of 12
                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 4 of 12




                                                                                1                                   GENERAL ALLEGATIONS
                                                                                2      A. The Highline Fire leaves 7,198 acres of charred brush and debris in the Ellison
                                                                                          Creek watershed.
                                                                                3
                                                                                4             17.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth

                                                                                5   herein.

                                                                                6             18.   On June 25, 1990, lighting struck near Bonita Creek, Payson, Arizona.

                                                                                7             19.   The resulting fire, named the Dude Fire, burned 25,000 acres of forest.

                                                                                8             20.   On June 8, 2017, firefighters returned to the forest to battle the Highline Fire,

                                                                                9   which originated eight (8) miles north of Payson, Arizona.

                                                                               10             21.   The Highline Fire burned across the Dude Fire’s scar and incinerated 7,198
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   acres of grass, brush, and down and dead trees on the National Forest Service lands in the
                                  301 East Bethany Home Road, Suite B-100




                                                                                    Mogollon Rim area.
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                              22.   Nine hundred fourteen (914) firefighters battled the Highline Fire for two (2)
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14   weeks.

                                                                               15             23.   The fire was finally extinguished near the beginning of the monsoon season

                                                                               16   which was certain to bring sporadic heavy rain storms to the area.

                                                                               17             24.   The Highline Fire was located in the watershed for Ellison Creek.

                                                                               18             25.   The Ellison Creek watershed is located in the Tonto National Forest, which

                                                                               19   is administered and maintained by the United States Forest Service, an agency of the

                                                                               20   United States Department of Agriculture.

                                                                               21             26.   Defendant United States, and its agents and employees, knew that the

                                                                               22   monsoon storms, which fed into Ellison Creek through adjoining waterways, would also

                                                                               23   wash debris left over from the Highline Fire into the creek and into the public recreation

                                                                               24   areas along it.

                                                                               25             27.   One such public recreation area is the Water Wheel area, a popular and

                                                                               26   easily-accessed hiking and swimming area with waterfalls, a swimming hole, large

                                                                               27   boulders, and sheer canyon walls.

                                                                               28

                                                                                                                          Page 4 of 12
                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 5 of 12




                                                                                1          28.    Water Wheel is marked with signs and designated for public use by the
                                                                                2   United States Forest Service.
                                                                                3          29.    Defendant United States, and its agents and employees, knew of the long-
                                                                                4   term impact of wildfires in the Tonto National Forest and Ellison Creek watershed,
                                                                                5   including dramatically increased erosion and flash flood risk.
                                                                                6          30.    Defendant United States, and its agents and employees, also knew that the
                                                                                7   unique geographical features that drew so many visitors to the Water Wheel area, in
                                                                                8   conjunction with the Highline Fire burn scar and monsoon rains, created an extreme risk of
                                                                                9   flash flood activity in the area.
                                                                               10          31.    The risk of flash floods created by the Highline Fire burn scar and
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   foreseeable monsoon storms constituted an unreasonably and abnormally dangerous
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   condition in the Tonto National Forest, Ellison Creek watershed, and Water Wheel area.
                                           Phoenix, Arizona 85012




                                                                               13          32.    Defendant knew or should have known of the dangerous condition and had
                                                                               14   ample notice and opportunity to remedy the condition, close the recreation area to visitors,
                                                                               15   or warn visitors of the flash flood danger.
                                                                               16          33.    Defendant United States, and its agents and employees, knew or should have
                                                                               17   known that any person trapped or caught in flash flood waters in the Water Wheel area was
                                                                               18   likely to be seriously injured or killed.
                                                                               19      B. The Garcia family members are tragically trapped and killed in a violent flash
                                                                                          flood while celebrating a birthday at the Water Wheel swimming area.
                                                                               20
                                                                               21          34.    On Saturday, July 15, 2017, members of the Garcia and Garnica families

                                                                               22   gathered at the Water Wheel, a popular swimming and day use area on Ellison Creek in the

                                                                               23   Tonto National Forest, to celebrate Maria Raya-Garcia’s birthday.

                                                                               24          35.    The visitors included the Garcia family’s matriarch, Selia Garcia Castaneda,

                                                                               25   four of Selia’s children—Julio Cesar Garcia, Maria Raya-Garcia, Maribel Raya-Garcia,

                                                                               26   and Javier Raya-Garcia)—Julio’s wife, eight-year old son, and one-year old daughter,

                                                                               27   Maria’s husband and three young children, Maribel’s two-year old daughter, and Selia’s

                                                                               28   grandson, J.L.V.


                                                                                                                          Page 5 of 12
                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 6 of 12




                                                                                1           36.   The Water Wheel area was open to the public.
                                                                                2           37.   At all relevant times, the Garcia family members were invitees on public
                                                                                3   land.
                                                                                4           38.   The family played and swam under clear blue skies in part of the Water
                                                                                5   Wheel called the Cold Springs swimming hole—an area innocuously known as “the
                                                                                6   beach”—and could not have anticipated the heavy rains that fell eight (8) miles upstream.
                                                                                7           39.   At 1:45 p.m., the National Weather Service (“NWS”) issued a flash flood
                                                                                8   warning for the region for the remainder of Saturday, as well as Sunday and Monday.
                                                                                9           40.   The Water Wheel area and Cold Springs swimming hole remained open to
                                                                               10   the public after the NWS flood alert was issued.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11           41.   Many people, including the Garcia family, remained in the Water Wheel
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   area, apparently unaware of the NWS flood alert.
                                           Phoenix, Arizona 85012




                                                                               13           42.   Upon information and belief, there were no warning signs posted in the area
                                                                               14   regarding the potential for flash flood activity.
                                                                               15           43.   Without warning, a black wall of water, logs, rocks, mud, and debris
                                                                               16   descended on the Water Wheel area, moving far too fast for those in its path to escape.
                                                                               17           44.   Julio Cesar Garcia, his wife, eight-year old son and one-year old daughter
                                                                               18   were all caught in the flood waters but were able to grab onto trees or rocks and make their
                                                                               19   way to safety.
                                                                               20           45.   Julio Cesar Garcia watched helplessly as the rest of his family members were
                                                                               21   swept away in the flood. He saw his nephew, J.L.V., in the water and reached down to
                                                                               22   grab his shirt, but a wave struck J.L.V. from behind, and Julio lost his hold on the boy.
                                                                               23           46.   A total of ten (10) people were swept away by the wall of debris and died in
                                                                               24   the flood: Selia Garcia Castaneda, Maria Raya-Garcia, her husband and three children,
                                                                               25   Maribel Raya-Garcia and her daughter, Javier Raya-Garcia, and J.L.V.
                                                                               26           47.   The United States Forest Service closed this area of Ellison Creek after the
                                                                               27   deaths of the Garcia and Garnica family members.
                                                                               28

                                                                                                                         Page 6 of 12
                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 7 of 12




                                                                                       C. Defendant failed to protect or warn visitors of the extreme flash flood danger,
                                                                                1
                                                                                          despite knowing visitors would likely be killed if they became trapped in flood
                                                                                2         waters.
                                                                                3             48.   Defendant, through its agents and employees of the United States Forest
                                                                                4   Service, was aware of the NWS flood alert and knew that the flash flood danger and the
                                                                                5   residual effects of the Highline Fire posed a serious risk of injury or death to individuals
                                                                                6   playing or swimming in Ellison Creek and Water Wheel.
                                                                                7             49.   Upon information and belief, there were no warning signs or systems in
                                                                                8   place to warn visitors, including the decedents, in the Ellison Creek and Water Wheel areas
                                                                                9   about the potential for flash flood danger and/or the residual effects of the Highline Fire.
                                                                               10             50.   Defendant allowed the Water Wheel area to remain open to the public after
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   the NWS alert was issued at approximately 1:45 p.m. on July 15, 2017.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12             51.   As a result of Defendant’s negligent, grossly negligent, and/or reckless acts
                                           Phoenix, Arizona 85012




                                                                               13   and omissions, Selia Garcia Castaneda, J.L.V., and eight other members of the Garcia and
                                                                               14   Garnica families were killed in the flash flood.
                                                                               15             52.   Plaintiff Julio Cesar Garcia was caught in the zone of danger and witnessed
                                                                               16   his family members being swept away to their deaths, and as a result, he suffered
                                                                               17   economic and noneconomic damages, including pain and suffering, grief, emotional
                                                                               18   distress, and loss of enjoyment of life.
                                                                               19             53.   Plaintiff Susana Villanueva Garcia and all other statutory beneficiaries of
                                                                               20   Selia Garcia Castaneda and J.L.V. sustained economic and noneconomic damages,
                                                                               21   including pain and suffering, grief, emotional distress, loss of love and affection, and loss
                                                                               22   of enjoyment of life.
                                                                               23                                              COUNT I
                                                                               24                                  Negligence / Gross Negligence
                                                                               25             54.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth
                                                                               26   herein.
                                                                               27             55.   Under the FTCA, Defendant United States of America is the proper
                                                                               28   defendant for this cause of action.

                                                                                                                          Page 7 of 12
                                                                                        Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 8 of 12




                                                                                1           56.   At all relevant times, the decedents were invitees on public lands and had a
                                                                                2   legal right to be on the premises.
                                                                                3           57.   Defendant owed a duty to refrain from engaging in negligent, grossly
                                                                                4   negligent, willful, or malicious action or inaction with respect to the management of its
                                                                                5   public recreational lands, including the Tonto National Forest, Ellison Creek Watershed,
                                                                                6   and Water Wheel day use area.
                                                                                7           58.   Defendant’s decision to designate the Water Wheel area for public
                                                                                8   recreational use was discretionary but, once that decision was made, Defendant and its
                                                                                9   agents and employees were under a duty to act reasonably to protect and warn visitors of
                                                                               10   hidden dangers which were known to Defendant and posed a significant risk of serious
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   bodily injury or death.1    Therefore, Defendant is not entitled to immunity under the
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   “discretionary function” exception to the FTCA, 28 U.S.C. § 2680(a).
                                           Phoenix, Arizona 85012




                                                                               13           59.   The flash flood risk and residual effects of the Highline Fire constituted an
                                                                               14   unreasonably dangerous condition, which Defendant knew or should have known would
                                                                               15   endanger the lives and safety of invitees such as the decedents.
                                                                               16           60.   Defendant and its agents and employees breached their duty of care in at
                                                                               17   least the following ways:
                                                                               18                 a. Failing to warn individuals in the Water Wheel area of the potential for
                                                                               19                     flash floods;
                                                                               20                 b. Failing to warn individuals in the Water Wheel area of the NWS flood
                                                                               21                     alert that was issued on July 15, 2017;
                                                                               22                 c. Failing to close the Water Wheel area to the public after the NWS flood
                                                                               23                     alert was issued on July 15, 2017; and
                                                                               24
                                                                               25   1
                                                                                      Boyd v. U.S. ex rel. U.S. Army, Corps of Engineers, 881 F.2d 895, 898 (10th Cir. 1989)
                                                                               26   (declining to “extend the veil of discretion so that it covers the failure to warn swimmers”
                                                                                    of potential hazards); George v. United States, 735 F. Supp. 1524, 1533 (M.D. Ala. 1990)
                                                                               27   (rejecting the Forest Service’s claim that its “decision to do nothing” was discretionary
                                                                               28   where it failed to warn a visitor of the known presence of a large, dangerous alligator).

                                                                                                                         Page 8 of 12
                                                                                      Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 9 of 12




                                                                                1                   d. Other such acts yet to be discovered.
                                                                                2             61.   Defendant’s failure to warn visitors of the flash flood risk and/or close the
                                                                                3   Water Wheel area to the public was negligent, grossly negligent, or recklessly indifferent
                                                                                4   to the health and safety of others because Defendant knew of the flash flood risk and knew
                                                                                5   that visitors who were caught in flood waters would likely suffer severe injuries or death.
                                                                                6             62.   Under the doctrine of respondeat superior, Defendant is vicariously liable
                                                                                7   for the misconduct of its agents and employees undertaken within the course and scope of
                                                                                8   their agency or employment.
                                                                                9             63.   As a result of Defendant’s negligent, grossly negligent, and/or reckless acts
                                                                               10   and omissions, Selia Garcia Castaneda, J.L.V., and eight other members of the Garcia and
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Garnica families were killed in the flash flood.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12             64.   Plaintiff Susana Villanueva Garcia and all other statutory beneficiaries of
                                           Phoenix, Arizona 85012




                                                                               13   Selia Garcia Castaneda and J.L.V. suffered harms and losses including, but not limited to:
                                                                               14   (1) the loss of love, affection, companionship, care, protection, and guidance since
                                                                               15   decedents’ deaths and in the future; (2) the pain, grief, sorrow, anguish, stress, shock, and
                                                                               16   mental suffering already experienced and to be experienced in the future; and (3) economic
                                                                               17   losses.
                                                                               18                                             COUNT II
                                                                               19                                          Wrongful Death
                                                                               20             65.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth
                                                                               21   herein.
                                                                               22             66.   Defendant’s failure to protect and warn visitors in the Water Wheel area of
                                                                               23   the flash flood risk was negligent, grossly negligent, reckless, or willful.
                                                                               24             67.   If decedents’ deaths had not ensued, they would have been entitled to
                                                                               25   maintain an action to recover damages for Defendant’s conduct.
                                                                               26             68.   Pursuant to A.R.S. § 12-611, Defendant is liable to decedents’ statutory
                                                                               27   beneficiaries for decedents’ and Plaintiffs’ claims and damages.
                                                                               28

                                                                                                                         Page 9 of 12
                                                                                     Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 10 of 12




                                                                                1             69.   Pursuant to A.R.S. § 12-612(a), Plaintiff Susana Villanueva Garcia, as the
                                                                                2   surviving mother of J.L.V. and the surviving child of Selia Castaneda Garcia, is entitled to
                                                                                3   bring this action for damages.
                                                                                4             70.   Plaintiff Susana Villanueva Garcia, and all statutory beneficiaries of Selia
                                                                                5   Castaneda Garcia and J.L.V., are entitled to, at a minimum, compensation for the loss of
                                                                                6   love, affection, companionship, care, protection, and guidance since decedents’ death and
                                                                                7   in the future; for the pain, grief, sorrow, anguish, stress, shock, and mental suffering
                                                                                8   already experienced and reasonably probable to be experienced in the future; for the
                                                                                9   income and services that have already been lost and that are reasonably probable to be lost
                                                                               10   in the future; for the reasonable expenses of funeral and burial; for the reasonable expenses
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   of necessary medical care and services for the injury that resulted in the death; and for
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   other related damages.
                                           Phoenix, Arizona 85012




                                                                               13                                            COUNT III
                                                                               14                            Negligent Infliction of Emotional Distress
                                                                               15             71.   Plaintiffs hereby incorporate all preceding paragraphs as if fully set forth
                                                                               16   herein.
                                                                               17             72.   Defendant owed a duty to refrain from engaging in negligent, grossly
                                                                               18   negligent, willful, or malicious action or inaction with respect to the management of its
                                                                               19   public recreational lands, including the Tonto National Forest, Ellison Creek Watershed,
                                                                               20   and Water Wheel day use area.
                                                                               21             73.   Defendant breached that duty as described in Count I, above.
                                                                               22             74.   Plaintiff Julio Cesar Garcia was caught in the flood waters and was therefore
                                                                               23   within the zone of danger and subject to an unreasonable risk of harm.
                                                                               24             75.   Plaintiff Julio Cesar Garcia witnessed his mother, siblings, and nieces and
                                                                               25   nephews being trapped in and swept away by the flood.
                                                                               26             76.   As a result, Plaintiff Julio Cesar Garcia has suffered mental anguish and
                                                                               27   associated physical symptoms, and he has suffered economic and noneconomic damages,
                                                                               28   including pain and suffering, grief, emotional distress, and loss of enjoyment of life.

                                                                                                                         Page 10 of 12
                                                                                     Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 11 of 12




                                                                                1                                      PRAYER FOR RELIEF
                                                                                2          WHEREFORE, Plaintiffs request that the Court enter judgment against Defendant
                                                                                3   as follows:
                                                                                4          A.     For general damages, including but not limited to the loss of love, affection,
                                                                                5   companionship, and guidance resulting from decedents’ deaths, pain, grief, sorrow,
                                                                                6   anguish, stress, shock, and mental suffering already experienced and reasonably probable
                                                                                7   to be experienced in the future;
                                                                                8          B.     For special damages, including but not limited to the expenses of decedents’
                                                                                9   funerals and burials;
                                                                               10          C.     For pre- and post-judgment interest to the extent permitted by law;
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          D.     For attorneys’ fees and taxable costs to the extent permitted by law; and
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          E.     For such further relief as the Court deems just and proper.
                                           Phoenix, Arizona 85012




                                                                               13                                         JURY DEMAND
                                                                               14          Plaintiffs demand a trial by jury on all claims and issues so triable.
                                                                               15
                                                                               16          RESPECTFULLY SUBMITTED: January 30, 2020
                                                                               17                                       ROBBINS & CURTIN, p.l.l.c.
                                                                               18                                       By:    /s/Joel B. Robbins
                                                                               19                                              Joel B. Robbins
                                                                                                                               301 E. Bethany Home Road, Suite B-100
                                                                               20                                              Phoenix, Arizona 85012
                                                                                                                               Attorneys for Plaintiffs
                                                                               21
                                                                               22
                                                                               23                                       MUSHKATEL, ROBBINS & BECKER, PLLC

                                                                               24                                       By:    /s/Zachary Mushkatel
                                                                               25                                              Zachary Mushkatel
                                                                                                                               1529 N. 99th Avenue
                                                                               26                                              Sun City, Arizona 85351-1964
                                                                                                                               Attorney for Plaintiffs
                                                                               27
                                                                               28

                                                                                                                        Page 11 of 12
                                                                                     Case 2:20-cv-00220-MTL Document 1 Filed 01/30/20 Page 12 of 12




                                                                                                                CERTIFICATE OF SERVICE
                                                                                1
                                                                                          I hereby certify that on January 30, 2020, I electronically transmitted the attached
                                                                                2
                                                                                    document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
                                                                                3
                                                                                    Notice of Electronic Filing to the following CM/ECF registrants:
                                                                                4
                                                                                5                                     Zachary Mushkatel
                                                                                                                     1529 N. 99th Avenue
                                                                                6                                Sun City, Arizona 85351-1964
                                                                                7                                  Co-counsel for Plaintiffs

                                                                                8
                                                                                9   /s/ Kimberly M. Gonzalez

                                                                               10
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                      Page 12 of 12
